Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2006 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal exective offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Page 1 of 3 INFORMATION INCLUDED IN THE REPORT Item 1.01 Entry into a Material Definitive Agreement On October 25, 2006, the board of directors and the voting shareholders of Eaton Vance Corp. (the Company) adopted and approved (1) an amendment to the 1998 Stock Option Plan to increase reserved shares from 35 million to 40 million and Restatement No. 8 reflecting such amendment, and (2) an amendment to the 1996 Employee Stock Purchase Plan to extend the term of the Plan to November 1, 2026, and Restatement No. 11 reflecting such amendment. Page 2 of 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: October 30, 2006 /s/ William M. Steul William M. Steul, Chief Financial Officer Page 3 of 3
